IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1930
                             Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONALD MICHAEL VANSICKLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, William A. Price,

District Associate Judge.



      Ronald Vansickle appeals his conviction, following a guilty plea, of driving

while barred as a habitual offender. APPEAL DISMISSED.



      Patrick W. O'Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


SCOTT, Senior Judge.

         Ronald Vansickle appeals his conviction, following a guilty plea, of driving

while barred as a habitual offender. He argues his plea is invalid as not being

entered knowingly, voluntarily, and intelligently because he received ineffective

assistance of counsel.

         Judgment and sentence were entered in November 2019.              Vansickle

acknowledges, effective July 1, 2019, Iowa Code section 814.6(1)(a)(3) (Supp.

2019), with exceptions, including establishment of good cause, prohibits a right of

appeal when a defendant pleads guilty and section 814.7 prohibits us from

considering claims of ineffective assistance of counsel on direct appeal. See 2019

Iowa Acts ch. 140, §§ 29, 31. He also appears to acknowledge the amended

versions of the statute control because judgment and sentence were entered after

the amendments’ effective date. See State v. Macke, 933 N.W.2d 226, 228 (Iowa

2019).

         Pursuant to section 814.6(1)(a)(3), Vansickle submits he has good cause

to appeal because he received ineffective assistance of counsel in relation to his

plea because he did not understand the plea offer, did not know of the possibility

of being sent to prison, and felt pressured to plead guilty.

         Based on Vansickle’s limited argument, we are unable to find good cause

because his conclusory and un-substantive ineffective-assistance claim is

insufficient to facilitate our review, as he offers no direction on how competent

representation would have changed the outcome. See Dunbar v. State, 515

N.W.2d 12, 15 (Iowa 1996). And while Vansickle offers a passive suggestion that

the new limits on a right to appeal do “not comport with due process and equal
                                       3


protection guarantees,” he offers no reason why, so we deem any constitutional

argument waived. See Iowa R. App. P. 6.903(2)(g)(3). Lastly, he offers no reason

why, not considering section 814.6, we would be able to disregard the section

814.7 prohibition against this court considering ineffective-assistance claims on

direct appeal.

      We dismiss the appeal.

      APPEAL DISMISSED.